United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1301
                                   ___________

Jepheth D. Chaffin,                     *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
City of Fort Smith, Arkansas,           *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: June 15, 2007
                                Filed: June 20, 2007
                                 ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       Jepheth D. Chaffin appeals the district court’s1 adverse grant of summary
judgment in his employment-discrimination action against the City of Fort Smith,
Arkansas. Having carefully reviewed the record, see Jacob-Mua v. Veneman, 289
F.3d 517, 520 (8th Cir. 2002) (de novo standard of review), we agree with the district
court that there was no genuine issue of material fact and that defendant was entitled
to judgment as a matter of law. Accordingly, we affirm. See 8th Cir. R. 47B.



      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.